Citation Nr: 0109266	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  97-23 777	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The appellant's service dates are not evident from the 
record. 

This appeal arose from an August 1995 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana (the RO) which granted a partial waiver of 
indebtedness, thereby reducing the amount of the appellant's 
debt from $27,500 plus accrued interest thereon to $9,500.00 
plus accrued interest.

The appellant appeared and testified before the Committee at 
the RO in March 1996.

FINDINGS OF FACT

1.  In April 1983, the appellant and his spouse obtained a VA 
home loan in the amount of $73,500.  

2.  The appellant defaulted on his home loan payments in May 
1987.  Foreclosure proceedings were initiated in July 1987.  
The property was sold at a foreclosure sale for an amount 
less than the unpaid principal balance, accrued interest, and 
foreclosure expenses.  

3.  In December 1988, the lender filed a claim under the loan 
guaranty, which was satisfied in the amount of $27,500.00 by 
VA.  This amount plus accrued interest was charged to the 
appellant as loan guaranty indebtedness to the VA.

4.  A partial waiver of the charged indebtedness was granted, 
leaving a balance of $9,500.00.

5.  Recovery of the total amount of the indebtedness, 
$9,500.00 plus interest, would not result in undue hardship 
and is not contrary to the considerations of equity and good 
conscience.

CONCLUSIONS OF LAW

1.  After default, there was a loss of the property which 
served as security for the VA guaranteed loan.  38 U.S.C.A. § 
5302 (West 1991); 38 C.F.R. § 1.964(a) (2000).

2.  The loan guaranty indebtedness was validly established.  
38 U.S.C.A. §§ 3703, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 1.911, 36.4315 (2000). 

3.  There is no showing of bad faith on the part of the 
appellant in the creation of the loan guaranty debt and no 
statutory bar to a waiver of the loan guaranty indebtedness.  
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.964, 
1.965(b)(2) (2000).

4.  The denial of the appellant's DILF was appropriate and 
consistent with VA procedures.  VBA Manual M26-4, Section 2-
50, paragraph 2.17; Donovan v. West, 11 Vet. App. 481, 487-90 
(1998).

5.  Recovery of the loan guaranty indebtedness would not be 
against equity and good conscience.  38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. §§ 1.964, 1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking to preclude recovery of loan 
guaranty indebtedness in the amount of $9,500.00, plus 
accrued interest.  

In the interest of clarity, the Board will initially describe 
the pertinent factual background of this case.  The issue on 
appeal will then be discussed.


Factual Background

The record reflects that in April 1983, the appellant and his 
spouse purchased a home in Sidney, Montana,  To finance its 
purchase, he secured a VA-guaranteed home loan in the amount 
of $73,500, with payments to begin as of June 1, 1983 in the 
amount of approximately $790.00 a month. 

In June 1986, the appellant's spouse contacted a VA loan 
specialist and indicated that the appellant was working in 
another town and their home was up for sale.  The appellant's 
spouse further informed VA that they were having trouble 
selling it for what was owed on it; she indicated that a 
purchase offer of $55,000 had been made.  Issues of 
eligibility, indebtedness and the offer of a deed in lieu of 
foreclosure (DILF) were discussed.  The appellant's spouse 
stated that she and her husband did not want to lose their VA 
eligibility and preferred to sell the house.  The loan 
specialist explained that if the house could not be sold for 
the full amount of what was owed on it, a DILF could be 
offered since there were no second liens.  It was further 
explained that if VA rejected the offer of a DILF, the 
appellant could offer to agree to the establishment of 
indebtedness in the amount of the difference between the 
value of the house and the amount owing to the lender.  

Later in June 1986, the appellant contacted a VA loan 
specialist.  He indicated that he wished to sell the house 
for $55,000 and agree to the establishment of a debt against 
him.  It was noted that the loan was current at that time.  
DILF was discussed but it was noted that if there was a great 
deal of loss expected, a DLIF could probably not be accepted.  
The loan specialist indicated that the appellant's proposal 
would be a quicker way of termination and minimizing the 
losses.  

In July 1986, the appellant's spouse again contacted VA to 
discuss a purchase offer of made on the home.  The loan 
specialist reported that the exact value of the property was 
unknown, but that the appellant's spouse thought it was worth 
$63,000 or less.  It was also noted that the payments were 
still current and that there was nothing VA could do at this 
point.

In December 1986 the appellant wrote to the VA loan 
specialist he had been working with.  He explained that the 
home in Sidney, Montana had been purchased in an area which 
was hard-hit by a "boom-bust" economy and mentioned that at 
the time of purchase the interest rates had been quite high.  
He stated that he could not sell the home because the 
mortgage was much higher than the home could sell for, and 
mentioned that it had been listed for some time and that the 
only offers that were received were far lower than the 
mortgage.  The appellant also indicated that due his job, the 
family would have to move to North Dakota as of May 1987, but 
than in the meantime, he had been and would be commuting 
there from his home in Montana.  

In January 1987, correspondence was received from the 
appellant's attorney inquiring of the possibility of trading 
the subject property for another property in  North Dakota.  
Offering a DILF was also discussed.  In February 1987, VA 
responded to the veteran's attorney, informing him that a 
property trade was not possible.  DILF procedures were also 
explained.  

A DILF was offered in May 1987, which was rejected by the 
lender.  In June 1987, the appellant's attorney asked for the 
reasons for the denial of the DILF and asked if the lender 
would agree to accept  a DILF if the appellant and his spouse 
were to pay $3,000.00 in addition to executing a deed on the 
property.  Later in June 1987, the a loan counselor for the 
lender replied, explaining that the appellant and his spouse 
owed $1,734.00, including $34.00 in late fees for May and 
June, and that the counselor could assist them in bringing 
the loan current.  The counselor indicated that the DILF was 
rejected primarily because the appellant was financially 
over-obligated, and also because the DILF package was not 
complete.  The lender also observed that the DILF was 
rejected because it was felt that the appellant and his 
spouse had requested it for their convenience and not because 
of major hardship.  The loan counselor also indicated that 
the lender would not agree to accept a $3,000.00 fee to grant 
a DILF.

In July 1987, a Notice of Default and Notice of Intent to 
Foreclose was sent to the appellant.  It was noted therein 
that the appellant has defaulted on his home loan starting 
with the payment due on May 1, 1987.  The outstanding loan 
balance amount was listed as $71,034.06.  It was further note 
that the appellant was requesting a DILF due to a job 
transfer and that if denied, foreclosure would be undertaken.

A VA Form 26-6713, Summary of Basis for Liquidation 
Procedure, was prepared by VA in August 1987.  The form 
showed that the original reasonable value of the property in 
March 1983 (at the time of sale) was $75,000.00 and that the 
"as is" value as of July 1987 was $60,000.00.  The 
estimated net value of the property to VA was listed as 
$52,570.00, which included consideration of the cost of 
acquisition, management and resale and unpaid taxes.  The 
appellant's estimated indebtedness was reported to be 
$76,341.00.  That amount, less the estimated net value of the 
property to VA, $52,570.00, resulted in an estimated net loss 
to VA of $23,771.00.  It was concluded that this loss was too 
great to write off and that the appellant may have the 
ability to repay in the future.  In August 1987, 
correspondence was issued by VA to the lender and the 
appellant notifying them that a DILF had been declined.  

A Notice of Trustee's Sale provided that the property was to 
be sold in March 1988.  However, that date was pushed back to 
August 1988.  In August 1988, VA received correspondence from 
the lender indicating that the property was foreclosed at a 
sheriff's sale held and had been bought by the lender for 
$48,600.00.

In October 1988, the lender filed a claim for payment of 
$27,500 under the VA loan guaranty.  VA paid $27,500 to the 
lender in December 1988.  A December 1988 VA Form 26-1833, 
Advice Regarding Indebtedness of Obligors on Guaranteed or 
Insured Claims, reflected that the veteran owed VA $27,500.00 
and that he was not released from this debt.  

The record includes correspondence dated in May 1990  
indicating that the collection agency for VA was closing its 
file on the matter and returning it to VA.  That action was 
apparently due to correspondence and case law provided by the 
appellant's law firm to the collection agency regarding North 
Dakota's prohibition on collecting deficiency judgments.  The 
case specifically cited was First State Bank of Forsyth v. 
Thomas J. Chunkapura, decided by the Montana Supreme Court on 
April 17, 1987, which held that deficiency judgments were not 
allowed and did not apply to loans made on non-commercial 
property located in Montana.  

The record reflects that in April 1995 VA contacted the 
appellant and his spouse regarding the debt.  In April 1995 
the appellant responded, maintaining that he did not owe VA 
the amount requested for the debt on the house in Sidney, 
Montana.  They stated that in the process of resolving the 
matter they had spent thousands of dollars in legal fees and 
had lost tens of thousands of dollars and were financially 
unable to repay the debt.   

In May 1995, VA issued correspondence to the appellant and 
his spouse.  VA indicated that a debt in the amount of 
$27,500.00 had been established as a result of default on the 
VA home loan.  Also cited was the decision in the case of 
Murphy v. Brown, which upheld the right of VA to pursue home 
loan debts in the state of Montana.  The appellant and his 
spouse were advised that they could request a waiver of the 
debt. 

In July 1995, the appellant filed a claim of entitlement to a 
waiver of overpayment in the amount of $27,500.  The reasons 
for the waiver were identified as follows: (1) there was no 
legal basis to enforce the debt because VA foreclosed the 
mortgage under Montana state law applying the Montana rules 
of Civil Procedure, instead of applying federal law, and 
Montana law prohibits judgments on trust indenture; (2) the 
Murphy v. Brown decision was filed in federal court and not 
in state court; (3) the Montana Small Tract Financing Act 
gave VA immediate possession of the property after 
foreclosing and the Act provided that a lender who forecloses 
on a parcel of property pursuant to that Act relinquishes any 
deficiency judgment it may have against the borrower in 
exchange for the ability to take immediate possession of the 
property; (4) efforts were made to work with VA to resolve 
the matter; 
(5) a bust in the oil boom in Montana resulted in a surplus 
of housing and falling housing costs; (6) thousands of 
dollars were spent on legal fees; (7) tens of thousands of 
dollars were lost on the house due to improvements and 
repairs; (8) liability insurance was paid on the property 
past the time that the locks were changed on the house; (9) 
the matter seemed to be resolved five years previously and no 
correspondence had been received from VA until just recently; 
(10) indebtedness was not listed on a 1993 credit report; 
(11) there is almost nothing left at the end of the month for 
extras and emergencies; (12) the couple had two children, 
aged 16 and 13, who require corrective eyewear and braces; 
(13) medical problems of the appellant's spouse; and (14) 
children starting college in 1996 and 2000.  

In July 1995, the claim was referred to the Committee, at 
which time the debt was estimated as $28, 663.14, including 
$$27,500.00, the amount of the principal debt, plus 
$1,163.14, the amount of accrued interest.  

In August 1995, the Committee granted a partial waiver of 
indebtedness, thereby reducing the amount of the appellant's 
debt from $28,663.14 to $9,500.00.  The Committee reasoned 
that the appellant was at least partially at fault in the 
creation of the debt as he knew a full year prior to default 
that he would have to relocate, and did not attempt to reduce 
the amount of consumer debt during that period.  The 
Committee found that a value loss of  approximately 
$18,000.00 on the property was not the appellant's fault.

In September 1995, the appellant filed a Notice of 
Disagreement.  Therein, the appellant indicated that he had 
tried for two years to sell the property and made every 
attempt to do so.  He also indicated that VA personnel had 
indicated that their only option  was to return the property.

The appellant and his spouse presented testimony at a hearing 
held at the RO in March 1996.  He testified that property 
values diminished when he was trying to sell the house in 
Montana due to a bust in the oil boom.  He also indicated 
that the lender was little help in resolving the problem.  
The appellant explained that he changed jobs for greater 
financial and job security.  He testified that he did not 
immediately move to North Dakota, although his job there had 
begun in May 1986, but commuted there for about fifteen 
months, because his spouse had signed an employment contract 
to teach in Montana.  The appellant also testified that they 
had invested $10,000.00 to $12,000.00 worth of improvements 
in the home in Montana.  The appellant's spouse identified 
medical problems affecting each of the family members which 
resulted in medical expenses.

A statement from a service officer was also provided at the 
hearing.  The officer noted that the appellant's consumer 
debt load may have been high at the time of the default, but 
that this debt load had been established at a time when his 
income could support it.  It was noted that believing that 
the DILF would be accepted, the appellant used his extra 
income to reduce his consumer debt and to support the costs 
of commuting.  The officer also indicated that a delay in 
obtaining an appraisal by the lender, resulted in foreclosure 
and the debt.  

A financial status report (FSR) was filed in March 1996.  The 
report indicated that the appellant was employed as a sales 
manager and that his spouse was employed as teacher and 
showed that they had two children aged 17 and 14.  The 
appellant's total monthly net income was listed as $2270.49 
and the monthly net income of his spouse was listed as 
$1654.00, for a total combined monthly net income of $3924.00  
Monthly expenses totalling $3924.00 were shown: which 
included: $620.00 for rent/mortgage; $500.00 for food; 
$110.00 for utilities and heat; $50.00 for telephone; $400.00 
for insurance; $250.00 for clothing; $330.00 for medical 
expenses; $800.00 for other living expenses, including school 
lunches, vehicle and household repair expenses; and $1,180.00 
in installment contracts.  The difference between the 
combined monthly net income and expenses was -$320.00.  The 
appellant also listed his total assets as $77,600.00, 
including 3 cars with estimated values of $5,000.00, 
$9,000.00 and $13,000.00 and a home valued at $46,000.

In February 1997, a substantive appeal was filed.  The 
appellant argued that the denial of the DILF was based on 
subjective rather than objective reasoning and that a delay 
by the lender led to the rejection of the DILF.  It was also 
noted that the appellant had lost his job and was making 
about $600.00 a month less than had been previously reported 
and that medical bills totaling over $4,000.00 for the year 
had been incurred.  The appeal indicated that a second 
mortgage had been obtained which had helped consolidate the 
debt. 

In April 1997, a memorandum was provided by VA legal counsel.  
Therein, it was noted that the appellant had challenged the 
validity of the debt based on the Montana Supreme Court of 
First State Bank of Forsyth v. Chunkapura, 734 P.2d 1203 
(S.C. Mt., 1987).  That case held that in Montana, there is 
no deficiency judgment obtainable by a lender subsequent to 
foreclosure on a single family home.  However, it was noted 
that since that time significant changes in the case law had 
been made and that the validity of both indemnity and 
indebtedness had been clearly established by the Court of 
Appeals for Veterans Claims (Court) and the Ninth Circuit.  
The memo identified the following Court cases as establishing 
this principle: Travelstead v. Derwinski, 1 Vet. App. 344 
(1991); Smith v. Derwinski, 1 Vet. App. 267 (1991) and 
Buzinski v. Brown, 6 Vet. App. 360 (1994).  The counsel also 
cited the Ninth Circuit's decision in Carter v. Brown, 97 F. 
2d 611 (9th Cir. 1993), cert. denied, 459 U.S. 907, which was 
resolved in the U.S. government's favor.      

In argument presented by the appellant's representative in 
December 2000, it was noted that the lending institution was 
eight months in getting the DILF package to VA.

Analysis

Initial matters - duty to assist/standard of proof

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3a, 114 State. 2096, 2097-98 (2000) [to be 
codified as amended at 38 U.S.C. § 5103A].

In this case, the duty to assist the appellant in the 
development of the claim under the VCAA has been met.  By 
virtue of the December 1996 Statement of the Case (SOC) 
issued during the pendency of the appeal, the appellant was 
given notice of the type of information and evidence 
necessary to substantiate the claim and the appellant was 
accorded the opportunity to submit such evidence. 

A review of the record also reflects that the appellant had 
an opportunity to present testimony at RO hearing held in 
March 1996.  The appellant also submitted additional evidence 
at the time of the hearing.  At this juncture, neither the 
appellant or his representative have identified any 
additional evidence pertinent to the claim which has not 
already been obtained for the record.

The Board notes that the VCAA eliminated the concept of well 
grounded claims which had previously been found in the 
statute.  See 38 U.S.C.A. § 7107(a) (West 1991).  However, 
the RO did not find the appellant's claim to be well grounded 
but rather rendered a decision on there merits of the claim.  
The Board therefore does not believe that readjudication of 
this issue by the RO is necessary, since the RO has already 
adjudicated the appellant's claim under the correct standard.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether [s]he has been prejudiced thereby].  

In short, a remand under the VCAA would serve no useful 
purpose and would only impose unnecessary burdens on VA and 
the Board as well as unduly delay the disposition of this 
claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Once the evidence has been assembled, it is the Board's 
responsibility to review the entire record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 
1997).

Discussion

The Board will discuss, sequentially, the sub-issues of (i.) 
creation of the indebtedness; (ii.) whether VA's rejection of 
the appellant's offer of a deed in lieu of foreclosure was 
proper; (iii.) whether the appellant's actions constituted 
fraud, misrepresentation and/or bad faith; and (iv.) the 
standard equity and good conscience.

(i.)  Creation of the indebtedness

In Schaper v. Derwinski, 1 Vet. App. 430 (1991) it was held 
that when the validity of a debt is challenged by an 
appellant, a threshold determination must be made on that 
question prior to a decision on waiver of the indebtedness.

The appellant maintains that the debt in this case was not 
validly incurred.  He argues that there is no legal basis to 
enforce the debt because VA foreclosed the mortgage under 
Montana state law, instead of applying federal law, and 
Montana law prohibits judgments on trust indenture and that 
the Montana Small Tract Financing Act gave VA immediate 
possession of the property after foreclosing and provides 
that a lender who forecloses on a parcel of property pursuant 
to that Act relinquishes any deficiency judgment it may have 
against the borrower in exchange for the ability to take 
immediate possession of the property. 

Boiled down, the appellant in essence appears to contend that 
Montana law prevails over federal law in this matter and that 
therefore the indebtedness was not validly created.

At the outset of its discussion, the Board wishes to point 
out that a VA-guaranteed home loan involves several separate 
documents -- "the deed to the underlying property, the 
mortgage [and] note, and the VA guaranty" -- each giving rise 
to different rights and responsibilities.  See Wells v. 
Brown, 9 Vet. App. 293, 299 (1996), aff'd, 114 F.3d 1207 
(1997).  As will be explained in detail below, Montana law 
pertaining to VA's right of subrogation arising out of the 
terms of a mortgage note (which is a contract between the 
veteran and the lender) does not serve to limit VA's right of 
indemnity under the home loan guaranty (which is an agreement 
between the veteran and VA). 

The appellant has challenged the validity of the debt based 
on the decision of the  Montana Supreme Court in First State 
Bank of Forsyth v. Chunkapura, 226 Mont. 54, 734 P.2d 1203 
(1987).  That case held that in Montana, there is no 
deficiency judgment obtainable by a lender subsequent to 
foreclosure on a single family home.  
The Board observes that VA or a VA guaranteed loan were not 
involved in this case.  However, this case would appear to 
limit VA's right of subrogation 
(i.e. VA takes over the lender's rights and is thus subject 
to any limitations imposed by state law on the lender, such 
as the Montana Small Tract Financing Act).   

The appellant would have been somewhat better served if he 
had referred to the decision of the United States Court of 
Appeals for the 9th Circuit in Whitehead v. Derwinski, 904 F. 
2d 1362 (9th Cir. 1990), which in essence held that the State 
of Washington's prohibition against deficiency judgments 
after nonjudicial foreclosure was not preempted by VA 
regulations giving VA rights of both indemnity and 
subrogation; the right of subrogation was primary and that 
VA's indemnity right was merely a "backstop"; that VA's 
right of subrogation had been lost through failure of the 
lender to follow state law; and that under such circumstances 
VA could not assert a separate, independent right of 
indemnity against the defaulting veteran under the VA loan 
guaranty.      

However, as noted by VA Regional Counsel, significant changes 
in the case law have since been made by the United States 
Court of Appeals for the Ninth Circuit.  The memo identified 
the Ninth Circuit's decision in Carter v. Brown, 987 F. 2d 
611 (9th Cir., 1993), cert. denied, 459 U.S. 907.       

The Board first observes that unlike First State Bank of 
Forsyth v. Chunkapura, Carter v. Brown specifically involved 
VA guaranteed home loans.  Secondly, although Carter 
specifically involved foreclosure in Idaho, it is applicable 
to states in the Ninth Circuit, which include Montana.

In essence, Carter held that state antideficiency statutes 
cannot prevent VA from seeking a deficiency judgment outside 
of the state procedure, i.e. under a theory of indemnity 
based on the VA loan guaranty.  That is, VA is not limited 
only to a theory of subrogation under state law.   The Carter 
Court specifically stated: "The regulation at issue 
[38 C.F.R. § 36.4323] plainly says the VA has a right of 
subrogation and indemnity."  987 F. 2d at 615.  That is, 
"VA retains an independent right to recover directly from 
the veterans any sums it pays lenders."  Id. at 616.

In so holding, the 9th Circuit relied on United States v. 
Shimer,  367 U.S. 374, 6 L. Ed. 2d 908, 81 S.Ct. 1554 (1961), 
which involved a Pennsylvania antideficiency statute.  The 
9th Circuit noted similar decisions, following Shimer, in 
United States v. Davis, 961 F. 2d 603 (7th Cir. 1992) and 
Vail v. Derwinski, 946 F. 2d 589 (8th Cir. 1991), as well as 
its own decision in Connelly v. Derwinski, 961 F. 2d 129 (9th 
Cir. 1992).   The Whitehead case was found to be 
"incorrectly decided; accordingly, we overrule it."  
Carter, 987 F. 2d at 616.      


In short, as guarantor of the loan, VA has two methods by 
which it can recover payments made on behalf of a defaulting 
veteran -- subrogation and indemnification.  See 38 C.F.R. § 
36.4323(a), (e) (1997); East v. Brown, 8 Vet. App. 34, 37 
(1995) [quoting Travelstead v. Derwinski, 1 Vet.App. 344, 346 
(1991), aff'd, 978 F.2d 1244 (Fed. Cir. 1992)].  VA's right 
to seek indemnification exists independently from the right 
of subrogation.  See United States v. Shrimer, 367 U.S. 374, 
387-88 (1961).  The Carter court held that state 
antideficiency statutes, such as Montana's, do not preclude 
VA from collecting a veteran's indebtedness under a separate 
theory of indemnity.  As noted above, the United States 
Supreme Court denied certiorari [sub nom Carter v. Brown, 510 
U.S. 821, 126 L.Ed. 2d 46, 114 S.Ct. 78 (1993)].

The Board additionally notes that the United States Court of 
Appeals for Veterans Claims has also held that state 
antideficiency statutes do not preclude VA from enforcing 
loan guaranty indebtedness.  See Kaplan v. Brown, 9 Vet. App. 
116, 120 (1996), in which the Veterans Court cited with 
approval the decision of the 9the Circuit in Connelly v. 
Derwinski, 961 F. 2d 129 (9the Cir 1992), which as discussed 
above had been similarly relied upon by the Carter court. 

When pursuing subrogation, VA must stand in the shoes of the 
private lender and comply with all applicable state law 
requirements for recovery.  See Boley v. Brown, 10 F.3d 218, 
221-22 (4th Cir. 1993).  In contrast, VA's right of 
indemnification is part of an overall federal program under a 
federal statute establishing a uniform scheme, and, 
consequently, when VA pursues this right, it is not bound by 
requirements that state law may impose on a private lender.  
See, e.g.,  Shimer, Carter and Vail, all supra.  Hence, in 
the present case, because VA is seeking indemnification under 
the federal statute, VA need not comply with the requirements 
that Montana imposes on private lenders.

As an aside, the Board notes with some exasperation that both 
the RO and the appellant have referred to a case called 
Murphy v. Brown, which according to the RO "upheld the right 
of VA to pursue home loan debts in Montana".  Oddly, neither 
the RO or the appellant saw fit to provide a citation to that 
case.  After exhaustive research, the Board has identified a 
case entitled Brown v. Murphy, 261 Mont. 275, 862 P. 2d 406 
(1993), which involved subrogation, albeit in the context of 
a workers' compensation claim.  Based on a review of that 
case, the Board agrees with the general contention of the 
appellant that it is not applicable to this VA loan guaranty 
case.  However, as discussed above, there are significant 
decisions from various courts, including the United States 
Supreme Court, which stand against the appellant's contention 
that VA is precluded by state law from collecting the 
indebtedness under the loan guaranty.     

In pursuing debt collection under a theory of indemnity, VA, 
although exempt from compliance with otherwise applicable 
local laws, must provide constitutionally adequate notice of 
a pending foreclosure in order to preserve that right.  See 
Buzinski v. Brown, 6 Vet. App. 360, 365 (1994) [citing United 
States v. Whitney, 602 F. Supp. 722 (W.D.N.Y. 1985).  In this 
case, the evidence does not reflect, nor does the appellant 
argue, that adequate notice was not provided in this case.
It is clear that required procedures for foreclosure and 
collection of the indebtedness under the VA loan guaranty 
were followed.  

For reasons and bases expressed above, the Board finds that 
the loan guaranty indebtedness was properly established.  See 
Schaper v. Derwinski, 1 Vet. App. 430 (1991).

(ii.)  Rejection of deed in lieu of foreclosure

A DILF refers to "[t]he procedure whereby a mortgagor/debtor 
reconveys his equity of redemption in the defaulted property 
to the mortgagee/creditee in consideration of the creditor's 
promise to forebear from suing on the debt or foreclosing the 
security".  Wells v. Brown, 9 Vet. App. 293, 299 (1996), 
aff'd, 114 F.3d 1207 (1997) [quoting Richard R. Powell & 
Patrick Rowan, Powell on Real Property, Vol. 3 § 469.1 
(1992)].  The Court has held that VA's denial of a request 
for a DILF is an appealable issue.  See Donovan v. West, 11 
Vet. App. 481, 487-90 (1998).  

In this case, the appellant has not specifically contended 
that VA's denial of his DILF request was improper.  However, 
to the extent that the appellant has alleged that the denial 
of the DILF was based on subjective rather than objective 
reasoning and that a delay by the lender led to the rejection 
of the DILF, the Board shall address this matter.  

The Board notes that a DILF was rejected by first by the 
lender in May 1987 and thereafter by VA in August 1987.  The 
appellant's arguments appear to primarily pertain to the 
rejection of the DILF by the private lender in May 1987.  In 
fact, with respect to the matter of timeliness, in his 
February 1997 substantive appeal, the appellant indicated 
that the lender was not expeditious in contacting VA when the 
DILF was starting to take place.  Further, a statement from a 
service officer indicates that over a period of three months, 
several requests were made by VA to get an appraisal of the 
property prior to the trustee sale, but the lender delayed in 
doing so.  In argument presented by the appellant's 
representative in December 2000, it was noted that the 
lending institution was eight months in getting the DILF 
package to VA.  In essence, all of the arguments pertaining 
to the matter of timeliness involve allegations of fault on 
the part of the private lender, not VA.  

With respect to the argument that the denial of the DILF was 
based on subjective rather than objective reasoning, this 
argument also appears to primarily involve the denial of the 
DILF by the lender.  In June 1987, a loan counselor for the 
lender explained that the DILF was rejected primarily because 
the appellant was financially over-obligated, and also 
because the DILF package was not complete.  The lender also 
observed that the DILF was rejected because it was felt that 
the appellant and his spouse had requested it for their 
convenience and not because of major hardship.  

The Board has reviewed the record in this case and has 
determined that the denial of the DILF by VA in August 1987 
was not improper.  A VA Form 26-6713, Summary of Basis for 
Liquidation Procedure, was prepared by VA in August 1987.  
The form showed the appellant's estimated indebtedness was 
reported to be $76,341.00, this figure, less the estimated 
net value of the property to VA, ($52,570.00), resulting in a 
estimated net loss to VA of $23,771.00.  It was concluded 
that this loss was too great to write-off and that the 
appellant may have the ability to repay in the future.  In 
August 1987, correspondence was issued by VA to the lender 
and the appellant notifying them that a DILF had been 
declined due to the estimated amount of the loss.   

The Board concludes that the reasoning behind the denial of 
the DILF was based upon solely upon objective financial 
information; and it did not contain the subjective element 
which the denial of the DILF by the lender contained.  
Moreover, the considerations and procedures enumerated under 
VBA Manual M26-4, Section 2-50, paragraph 2.17 were followed 
by VA in denying the DILF.  In fact, under VBA Manual M26-4, 
Section 2-50, paragraph 2.17(b), acceptance of a deed in lieu 
of foreclosure should not be disapproved simply because VA 
would release the borrowers) from a sizable debt.  The prime 
consideration should be the likelihood of future collection 
of the debt as opposed to the savings which would accrue to 
the Government, which was primarily the very basis upon which 
VA denied the DILF.  [See VA Form 26-6713, Summary of Basis 
for Liquidation Procedure, dated August 3, 1987].  

Thus, there appears to have been a reasonable basis for the 
RO's rejection of the DILF and due process appears to have 
been followed. 

(iii.)  Fraud, misrepresentation or bad faith

The Board must also review the Committee's finding that there 
was no evidence of fraud, misrepresentation, or bad faith on 
the part of the appellant.  If there is an indication of 
fraud, misrepresentation or bad faith in the creation of 
indebtedness, waiver of the debt is automatically precluded, 
and further analysis is not warranted.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.964.  The Court has held that the Board must 
independently address this preliminary consideration before 
addressing whether waiver would be appropriate under the 
applicable criteria of 38 C.F.R. § 1.965(a). See Ridings v. 
Brown, 6 Vet. App. 544 (1994).  Having independently reviewed 
the evidence of record the Board does not find any evidence 
of fraud, misrepresentation, or bad faith on the part of the 
appellant.

(iv.)  Considerations of equity and good conscience

Waiver of loan guaranty indebtedness may be authorized in if 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. § 1.964.  In 
essence, "equity and good conscience" means fairness to both 
the appellant and to the government.  "Equity and good 
conscience" involves a variety of elements.  The elements to 
be considered are 1) fault of the debtor; 2) balancing of 
faults; 3) undue hardship; 4) defeat the purpose; 5) unjust 
enrichment; and 6) changing position to one's detriment.  38 
C.F.R. § 1.965.  The list of elements contained in the 
regulation is not, however, all inclusive.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).

By "fault of the debtor" is meant the actions of the debtor 
which contributed to creation of the debt.  38 C.F.R. § 
1.965(a)(1).  In assessing the matter of fault with respect 
to the issue of waiver of overpayment, clearly, under the 
facts presented, the appellant and his spouse failed to make 
mortgage payments beginning in May 1987, despite being 
contractually obligated to do so.  

The evidence reflects that economic factors including the 
appellant's job change resulting in a lengthy commute and his 
subsequent decision to move, resulting from a "bust" in the 
local oil economy contributed to the inability to sell the 
home and subsequent default.  The record further reflects 
that attempts were made by the appellant to sell the home 
over a period of many months, all of which were unsuccessful, 
because the offers made were far less than the amount due on 
the mortgage.  

In September 1995, the appellant indicated that he and his 
spouse were aware for two years that they would have to 
relocate, during which time they tried to sell the property 
and made attempts to do so.  The record reflects that VA was 
initially contacted approximately a year before the appellant 
stopped making mortgage payments.  When the RO was contacted 
by the appellant and his spouse, the loan was still current 
and options were discussed, including offering a DILF.  
Furthermore, according to a statement provided by a service 
officer in March 1996,  believing that the DILF would be 
accepted, the appellant used his income to reduce his 
consumer debt and to support the costs of commuting, instead 
of continuing to pay the mortgage from May 1987 forward.  
However, the appellant's offer of a DLIF was ultimately 
rejected by the RO.

In the Board's estimation, little fault was demonstrated by 
the appellant.  In essence, the foreclosure was due to 
circumstances beyond his control, namely the poor local 
economy and the necessity of his finding other employment 
elsewhere.  He attempted to sell the house.  Moreover, he 
cooperated with the RO in an attempt to stave off 
foreclosure.  The record is clear that he tried to work with 
the lender and VA by offering a DILF.  It appears to the 
Board that such offer was sincere and not a sham.  

The only fault on the part of the appellant which the Board 
has identified is his apparent refusal to sell the house at a 
loss, despite the weakening local economy and housing market.  
It appears that the appellant's unrealistic expectations may 
have made the house unsaleable and thus led to foreclosure. 

With respect to a balancing of faults, VA notified the 
appellant in a timely fashion at every step of the process.  
Foreclosure appears to have been accomplished with minimal 
delay.  Although the appellant has argued that the lender was 
not helpful in preventing foreclosure, no such argument was 
presented with respect to VA he received no assistance to 
help prevent foreclosure.  

After reviewing the record on appeal, the Board can find no 
indication that the action or inaction of the VA contributed 
in any way to the loss of the property, nor has the appellant 
pointed to any such actions on the part of VA which would 
outweigh his own actions in this matter.  As noted above, VA 
turned down the appellant's request for a DILF.  However, 
such actions on the part of VA were based on valid reasons, 
essentially because of the size of the indebtedness.  The 
Board points out that the appellant did not have an absolute 
entitlement to the sought-after DILF.

The Board has considered the puzzling delay on the part of 
VA, from 1987 until 1995, in contacting the appellant 
concerning the loan guaranty indebtedness.  Such delay, 
however, did not effect the creation of the indebtedness, 
since such had already been created.  The only impact of such 
delay would be some increase in accrued interest.  However, 
the RO has already waived a substantial portion of the 
charged indebtedness, so it has in effect ameliorated any 
loss caused by the seven year delay.   

The third element to be considered is "undue hardship," 
described as "[w]hether collection would deprive debtor or 
family of basic necessities."  38 C.F.R. §1.965(a)(3).  

In March 1996, the appellant filed a FSR listing net monthly 
income of $2,270 for himself and $1654.00 for his spouse, and 
monthly expenses of $4,243.60, leaving a negative balance of 
$319.60.  The Board notes that the report reflects that 
necessary living expenses including rent/mortgage, food, 
utilities and heat, telephone, insurance, clothing and 
medical expenses totaled approximately $2230.00, while non-
necessary living expenses and consumer debt accounted for 
$1980.00, or nearly 45 % of the appellant's budget.  The 
appellant also listed total assets of $77,600.00, including 
cars with total estimated values of $27,000 and a home valued 
at $46,000.

In February 1997, a substantive appeal was filed in which it 
was also noted that the appellant had lost his previous job 
and was making about $600.00 a month less than what had been 
previously reported and that medical bills totaling over 
$4,000.00 for the year had been incurred.  The appeal 
indicated that a second mortgage had been obtained which had 
helped consolidate the debt. 

The Board has considered these financial concerns, as well as 
the fact that the appellant has a family to support.  
However, his FSR indicates that he can make installment 
payments in the sizable amount of "discretionary" expenses 
claimed.  The FSR also reflects that the appellant and his 
spouse had incurred a significant amount of debt under 
installment contracts, despite the fact that he was well 
aware of his indebtedness and potential obligation to repay 
the VA in the amount of approximately $9,500.00.  The Board 
wishes to emphasize that the appellant undertook a legal 
obligation to repay VA in the event of a default on the 
guaranteed loan.  He cannot relieve himself of that 
obligation by subsequently burdening himself with installment 
consumer debt for non-necessary items.  The Board wishes to 
stress that the appellant owes his government at least as 
much deference as he does to his other creditors.  
Additionally, as noted above a substantial portion of the 
charged indebtedness, approximately $19,000, has previously 
been waived.  

The Board has concluded that the evidence of record does not 
indicate that he cannot repay the entire amount of the loan 
guaranty indebtedness without financial hardship with prudent 
budgeting and if he is allowed to make payments in monthly 
installments over a period of five years.  See 38 C.F.R. § 
1.917.  Such monthly payments would approximate $160, which 
is a small fraction of the monthly payments made by the 
appellant for various purposes. 

The fourth element to be addressed is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  38 C.F.R. § 1.965(a)(4).  There is no 
indication contained in the record that recovering the loan 
guaranty debt owed to the VA would in any way defeat the 
purpose of the laws and regulations providing home loan 
guaranty entitlement to veterans.  This principle is thus 
inapplicable to this case.

The fifth element to be considered is "unjust enrichment," 
which means that failure to make restitution would result in 
unfair gain.  See 38 C.F.R. § 1.965(a)(5).  In this case, the 
Board points out that the original amount of the debt was 
$27,500.  Particularly in light of the fact that 
approximately $19,000 of debt has been waived, to allow 
retention of the remaining amount of the debt under such 
circumstances would result in an unfair gain to the 
appellant.  In that connection, the Board notes that the 
appellant now owns another house.  It strikes the Board as 
exceedingly unfair that VA must make good the created 
indebtedness while the appellant moves on to purchase another 
house.

The sixth element to be considered is whether reliance on VA 
benefits resulted in the appellant relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. 
§ 1.965(a)(6).  The appellant has not claimed that he 
relinquished any right or incurred any legal obligation or 
that he relied upon the VA to his detriment, nor do the facts 
show such.

The Board has identified no additional factors which should 
be considered in adjudicating the appellant's claim for a 
waiver of the indebtedness, and the appellant has identified 
no other such factors. 

(v.)  Conclusion

Having reviewed the entire record, the Board is of the 
opinion that considerations of equity and good conscience, 
which is intended to reach a result that is not unduly 
favorable or adverse to either the claimant or the 
Government, dictate that a waiver of the remaining debt is 
not warranted.  Although some factors favor the appellant, 
including his cooperation with VA and some reported financial 
problems, as indicated above the Board has placed great 
weight on the fact that the appellant now own another house 
and that much of his current debt appears to be 
discretionary.  The Board further appreciates that a 
substantial amount of the indebtedness has already been 
waived by the RO.  Based on the record, the Board finds that 
the appellant can afford to repay the remaining indebtedness 
over a period of time, and that such repayment would be fair.     

In short, in the judgment of the Board, and for the reasons 
stated above, the standard of equity and good conscience 
calls for repayment of the amount of the remaining loan 
guaranty indebtedness in the amount of $9,500.00, plus 
accrued interest thereon.
The preponderance of the evidence is against the appellant's 
request for a waiver of the charged indebtedness, and the 
appeal is accordingly denied.

ORDER

Waiver of recovery of loan guaranty indebtedness in the 
amount of $9,500 plus accrued interest is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

